     Case 2:21-cv-00375-RGK-JPR Document 5 Filed 01/22/21 Page 1 of 1 Page ID #:23


                                                                 JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY UDOM,                     ) Case No. CV 21-0375-RGK (JPR)
                                       )
12                      Petitioner,    )
                                       )          J U D G M E N T
13                 v.                  )
                                       )
14   SHERIFF ALEX VILLANUEVA,          )
                                       )
15                      Respondent.    )
                                       )
16
17         Pursuant to the Order Summarily Dismissing Habeas Petition
18   Without Prejudice and Closing Case,
19         IT IS HEREBY ADJUDGED that the Petition is dismissed without
20   prejudice.
21
22   DATED: -DQXDU\
                                        R. GARY KLAUSNER
23                                      U.S. DISTRICT JUDGE
24
25
26
27
28
